 

Exhibit 10.32

AMENDMENT TO LEASE

THIS AMENDMENT TO LEASE (the “Amendment”) made as of March 27, 2008 (“Effective
Date”) by and between DIV DANBURY 187, LLC, a Delaware limited liability company
and DIV LINDEN 187, LLC, a Delaware limited liability company, both having a
place of business at c/o Davis Marcus Partners, Inc., One Appleton Street,
Boston, Massachusetts 02116 (collectively, the “Landlord”), and SIRIUSDECISIONS,
INC., a Delaware corporation having its principal place of business at 187
Danbury Road, Wilton, Connecticut 06897 (the “Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord is the owner of that certain building (the “Building”) located
at 187 Danbury Road, Wilton, Connecticut (the “Property”);

WHEREAS, Landlord and Tenant entered into a certain Lease for a portion of the
Building dated as of March 27, 2006 (the “Original Lease”), pursuant to which
Tenant leases certain space at the Building consisting of 3,102 rentable square
feet in area as more particularly described in the Original Amended Lease;

WHEREAS, Landlord and Tenant have agreed to modify certain of the terms of the
Original Lease in order to relocate the premises within the Building, extend the
term of the Original Lease, establish the rental amounts for such relocated
premises and extended term and make certain related modifications;

NOW, THEREFORE, in consideration of the mutual promises contained herein and Ten
Dollars ($10.00) and other valuable consideration, the receipt of which is
hereby acknowledged, and subject to the approval of this Amendment by Landlord’s
lenders, Landlord and Tenant hereby covenant and agree as follows:

1.Defined Terms.

A.The term “Lease” as used herein and in the Original Lease shall mean and refer
to the Original Lease as amended by this Amendment.

B.Capitalized terms used herein but not otherwise defined herein shall have the
meanings given to them in the Lease.

2.Amendments. The Original Lease is hereby amended as set forth below in this
Section 2 and as otherwise set forth in this Amendment.

A.Premises. Effective as of the date hereof, Section 1.01 of the Original Lease
is amended to add the following:

“Tenant and Landlord agree that Tenant shall surrender the “Existing Premises”
(such term as used herein intending to refer to the 3,102 rentable square feet
on the 3rd floor of the portion of the Building known as the Riverview Building
and known as Suite 3D) to Landlord on the “Replacement Premises Commencement
Date” (as herein after defined) in accordance with the provisions of Section
8.6, and as of such date Tenant shall cease to have any tenancy or occupancy
rights to the Existing Premises. Landlord and Tenant agree that from and after
the Replacement Commencement Date, the “Premises” shall be the 5,855 rentable
square feet on the 2nd floor of the portion of the Building known as the
Courtside Building, shown on Exhibit A (revised) attached hereto (also known as
the “Replacement Premises”).

Tenant agrees to lease the Replacement Premises from Landlord, and Landlord
hereby agrees to lease the Replacement Premises to Tenant, subject to all of the
terms and conditions hereof, commencing on the Replacement Premises Commencement
Date. Tenant acknowledges that it has had a full, adequate and complete
opportunity to inspect the Replacement Premises, and, subject to Landlord’s
obligation to complete “Landlord’s Replacement Premises Work” (as hereinafter
defined), Tenant is fully and completely satisfied with the Replacement
Premises. If any repairs, improvements or work, other than Landlord’s
Replacement Premises Work, should be necessary to prepare the Replacement
Premises for Tenant’s use and occupancy, Tenant shall perform such additional
work at Tenant’s sole cost and expense

 

--------------------------------------------------------------------------------

 

and in any event in accordance with the terms and conditions of this Lease. On
the Replacement Premises Commencement Date, this Lease shall terminate with
respect to the Existing Premises and all of the terms and conditions of this
Lease shall apply to the Replacement Premises. Thereafter, all references to the
capitalized term “Premises” shall mean the Replacement Premises.”

B.Lease Term. Effective as of the Replacement Premises Commencement Date,
Section 2.01 of the Original Lease is amended and restated as follows:

“2.01Lease Term. The Replacement Premises are leased for a term (the “Term”)
beginning on the Replacement Premises Commencement Date (as hereinafter defined)
and ending on the last day of the sixtieth (60th) full calendar month after the
Replacement Premises Commencement Date (the “Replacement Premises Expiration
Date”), unless sooner terminated as herein provided. The “Replacement Premises
Commencement Date” shall be the earlier to occur of (a) the date Landlord’s
Replacement Premises Work is “Substantially Completed” (as hereinafter
defined),or (b) the date Tenant occupies the Replacement Premises, or any part
thereof, for the conduct of Tenant’s business. The first Lease Year shall begin
on the Replacement Premises Commencement Date and shall end on the last day of
the twelfth (12th)full calendar month following the Replacement Premises
Commencement Date. Each Lease Year thereafter shall consist of twelve (12)
consecutive calendar months following the end of the immediately preceding Lease
Year.”

C.Completion and Occupancy of the Premises. Effective as of the date hereof,
Article 3 of the Original Lease is amended and restated as follows:

“ARTICLE 3. COMPLETION AND OCCUPANCY OF THE PREMISES

 

3.1

Delivery of the Premises.

3.1.1Plans for Tenant Improvements. Tenant and Landlord have approved the space
plan for the Replacement Premises 08013-PA-2REVISED-03-17-2008, which is
attached hereto as Exhibit C-1 (revised) (the “Replacement Premises Concept
Plan”) and which shows Tenant’s leasehold improvements and installations (the
“Replacement Premises Leasehold Improvements”). Landlord agrees to construct the
Replacement Premises Leasehold Improvements in accordance with the Concept Plan
and the “Tenant Standards” attached hereto as Exhibit C-2. Tenant agrees to
makes its selections of tenant finishes and materials for the Replacement
Premises Leasehold Improvements from readily available “building standard”
materials on or before April 7, 2008. Landlord shall have architectural and
construction plans and drawings prepared for the Replacement Premises Leasehold
Improvements (the “Replacement Premises Final Plans”) consistent with the
Replacement Premises Concept Plan and the Tenant Standards. Tenant agrees that
it will take all actions as may be necessary to enable Landlord to prepare such
Replacement Premises Final Plans on or before April 23, 2008. Tenant agrees to
approve such Replacement Premises Final Plans within three (3) business days
following Landlord’s delivery of such Replacement Premises Final Plans
(“Replacement Premises Final Plan Approval Date”) The Replacement Premises Final
Plans as approved by Tenant are hereinafter referred to as the “Replacement
Premises Approved Plans”. Landlord shall cause the Replacement Premises
Leasehold Improvements to be Substantially Completed in accordance with the
Replacement Premises Approved Plans and deliver possession of the Replacement
Premises to Tenant subject to the terms and conditions of this Article 3.

3.1.2Target Delivery Date. Subject to Tenant’s performance of its obligations
hereunder, including, without limitation, its payment of the sums payable to
Landlord under this Article 3, Landlord, on behalf of Tenant, shall endeavor to
cause the Replacement Premises Leasehold Improvements to be Substantially
Completed in accordance with the Replacement Premises Final Plans and deliver
possession of the Replacement Premises to Tenant on July 1, 2008 (such date, the
“Replacement Premises Target Delivery Date”). Landlord’s obligation to construct
the Replacement Premises Leasehold Improvements shall not require Landlord to
incur overtime costs or expenses nor the construction of any “Specialty Work”
(defined in Subsection 3.2.1).

3.1.3Substantial Completion. The Replacement Premises Leasehold Improvements
shall be deemed “Substantially Completed” when Landlord’s contractor or
architect certifies to Landlord and Tenant in writing that the Replacement
Premises Leasehold Improvements have been completed in accordance with the
Replacement Premises Approved Plans, subject only to normal punch list items.
Tenant agrees to take occupancy of the Replacement Premises no later than seven
(7) days following the date on which Landlord provides Tenant notice that the
Replacement Premises are Substantially Completed.

2

--------------------------------------------------------------------------------

 

3.1.4Extension of Target Delivery Date. Notwithstanding the foregoing, if the
Replacement Premises Leasehold Improvements are not Substantially Completed on
or before the Replacement Premises Target Delivery Date, then the Replacement
Premises Target Delivery Date shall be extended by the number of days of
construction delay in achieving Substantial Completion resulting from any “Force
Majeure Delay” or “Tenant Delay,” subject to the operation of Section 3.2.

3.2Delayed Delivery.

3.2.1Delay in Substantial Completion. If Landlord shall be unable to
Substantially Complete and deliver possession of the Replacement Premises on or
before the Replacement Premises Target Delivery Date by reason of the fact that
work required to be done by Landlord hereunder has not been Substantially
Completed by that date, Landlord shall not be subject to any penalty, claim or
liability nor shall the validity of this Lease or the obligations of Tenant
hereunder be in any way affected except as provided in this Section below, and
in no event to the extent such delay results from any of the following reasons:
(a) “Force Majeure” or any cause beyond the control of Landlord or its general
contractor or subcontractors (a “Force Majeure Delay”), or (b) delay (a “Tenant
Delay”) resulting from: (i) Tenant’s failure to comply with any of the delivery
dates or approval dates contained in this Article 3 relative to the design,
planning, selection of finishes and pricing for the Replacement Premises
Leasehold Improvements, (ii) Tenant's failure to approve the Replacement
Premises Final Plans on or before the Replacement Premises Final Plan Approval
Date, (iii) Tenant’s failure to provide response to requests for information,
approvals or disapprovals regarding Replacement Premises Leasehold Improvements
within the time periods established in this Article 3 (or if not so stated, then
within two (2) business days after request by Landlord or its contractors),(iv)
Tenant’s requests for changes in the Replacement Premises Concept Plan or the
Replacement Premises Approved Plans, or for the inclusion of materials or
installations in the construction of the Replacement Premises Leasehold
Improvements other than building standard items or items with delivery
requirements that may have the effect of delaying the Substantial Completion of
the Replacement Premises Leasehold Improvements beyond the Target Delivery Date
(“Specialty Work”), or (v) any acts, omissions, non-payment, defaults or
misconduct of Tenant (or its agents, employees, design professionals,
contractors, licensees or invitees)with respect to the construction of the
Replacement Premises Leasehold Improvements. As used in the Lease, the term
“Force Majeure” shall mean casualty, acts of God or the elements, inability to
obtain materials or services, labor disputes or strikes, delays by governmental
departments issuing permits, governmental regulations or controls, civil
commotion, war or similar events.

3.2.2Tenant Delay. If Landlord is unable to Substantially Complete the
Replacement Premises Leasehold Improvements and deliver possession of the
Replacement Premises to Tenant on or before the Replacement Premises Target
Delivery Date as a result of any Tenant Delay, Tenant shall be financially
responsible for “Rent” as defined in Section 4.2, (pro-rated on a per diem
basis) for the number of days of Tenant Delay experienced by Landlord in order
to Substantially Complete the Replacement Premises Leasehold Improvements and
deliver the Replacement Premises to Tenant, and such sum shall be due and
payable by Tenant upon written demand by Landlord.

3.2.3Landlord Delay.  If Landlord is unable to Substantially Complete the
Replacement Premises Leasehold Improvements and deliver possession of the
Premises to Tenant within one (1) month following the Replacement Premises
Target Delivery Date as a result of delays resulting from causes solely within
Landlord's control, Tenant shall receive a per diem credit of Annual Base Rent
for each day that the Replacement Premises Commencement Date is delayed beyond
the such one (1) ­ month period solely as a result of such Landlord's delay.

3.3Tenant’s Communications Systems. Tenant, at its sole expense, shall design,
install, construct and maintain Tenant's furniture systems and Tenant’s data,
telephone, audio-visual, internet and video systems (“Tenant’s Communications
Systems”) within the Replacement Premises and the related wiring within the
Building necessary for the operation thereof. Tenant’s Communications Systems
shall not be included in the Replacement Premises Leasehold Improvements.
Landlord will permit Tenant and its agents, architects, engineers, space
planners, contractors, subcontractors, suppliers and materialmen (“Tenant’s
Agents and Consultants”) to have access to the Replacement Premises and the
Building (at the sole risk of such parties and without liability to Landlord)
for such purposes subject to the terms and conditions of this Lease. The design,
plans and specifications for the wiring, cabling and equipment for Tenant’s
Communication System, and its locations and connections from within the
Replacement Premises to the Building risers, conduits and systems shall be
subject to Landlord’s prior review and approval.

3

--------------------------------------------------------------------------------

 

Tenant shall provide Landlord with reasonable prior written notice of any
construction work that involves any Building systems, and all such work shall be
coordinated with Landlord and subject to Landlord supervision.

3.4Confirmatory Amendments. When the Replacement Premises Commencement Date and
Replacement Premises Expiration Date hereof have been determined in accordance
with the provisions set forth in this Lease, the parties hereto shall execute a
document in recordable form, setting forth said dates and said document shall be
deemed a supplement to and part of this Lease. The parties hereto agree to
execute such confirmatory document not later than fifteen ( 15) days following
the Replacement Premises Commencement Date.”

D.Annual Base Rent. Effective as of the Replacement Premises Commencement Date,
Section 4.01 of the Original Amended Lease is deleted in its entirety and
replaced with the following:

“Beginning on the Replacement Premises Commencement Date and continuing
throughout the Term, Tenant shall pay to or upon the order of Landlord an annual
rental consisting of the sum of the First Component and the Second Component as
set forth below (the “Annual Base Rent”), which shall be payable in consecutive
monthly installments on or before the first day of each calendar month in
advance in the monthly amounts for the First Component and the Second Component
set forth below:

First Component - 3,102 rsf

 

Lease Year

Annual Base
Rent Per
Rentable
Square Foot

Annual
Base
Rent

Monthly
Base
Rent

Replacement Premises Commencement Date - June 30,2009

$30.50/rsf

$94,611.00

$7,884.25

July 1, 2009 - June 30, 2010

$31.50

$97,713.00

$8,142.75

July 1, 2010 - June 30,2011

$32.50

$100,815.00

$8,401.25

July 1, 2011 - June 30, 2012

$35.38

$109,748.76

$9,145.73

July 1, 2012 - June 30,2013

$36.38

$112,850.76

$9,404.23

 

Second Component - 2,753 rsf

 

Lease Year

Annual Base
Rent Per
Rentable
Square Foot

Annual
Base
Rent

Monthly
Base
Rent

Replacement Premises

 

 

 

Commencement Date - June 30,2009

$32.63

$89,830.39

$7,485.87

July 1, 2009 - June 30,2010

$33.63

$92,583.39

$7,715.28

July 1, 2010 - June 30, 2011

$34.63

$95,336.39

$7,944.70

July 1, 2011 -June 30,2012

$35.63

$98,089.39

$8,174.12

July 1, 2012 - June 30, 2013

$36.63

$100,842.39

$8,403.53

 

All payments of rent shall be due without demand, deduction, counterclaim,
set-off, discount or abatement in lawful money of the United States of America.
If the Replacement Premises Commencement Date should occur on a day other than
the first day of a calendar month, or the Expiration Date should occur on a day
other than the last day of a calendar month, then the monthly installment of
Annual Base Rent for such fractional month shall be prorated upon a daily basis
based upon a thirty (30) day month.”

4

--------------------------------------------------------------------------------

 

E.Security Deposit. Effective as of the date hereof, Section 4.7 of the Original
Lease is replaced with “Concurrent with the execution and delivery of this
Amendment, Tenant shall deliver to Landlord an additional $19,000 for the
Security Deposit”, and Section 4.6 of the Original Lease is amended by deleting
the term “$15,000” and replacing it with “$34,000”.

F.Additional Rent - Definitions. Effective as of the Replacement Premises
Commencement Date, Sections 5.1 of the Original Lease is amended as follows:

(i)The definition of “Base Tax Year” is deleted in its entirety and the
following is inserted in its place:

“”Base Tax Year”: Calendar year 2008.”

(ii)The definition of “Base Expense Year” is deleted in its entirety and the
following is inserted in its place:

“”Base Expense Year”: Calendar year 2008.”

(iii)The definition of “Tenant’s Share” is amended by deleting the second
sentence of said Section in its entirety and inserting the following in its
place:

“On the Replacement Premises Commencement Date the Tenant’s Share is four and
thirty hundredths percent (4.30%)”

G.Payment of Taxes. Effective as of the Replacement Premises Commencement Date,
Section 5.2 of the Original Lease is amended by deleting the first sentence of
said Section in its entirety and inserting the following in its place:

“Commencing on the first anniversary of the Replacement Premises Commencement
Date, Tenant shall pay, as Additional Rent, Tenant’s Share of all Taxes payable
in respect of any Tax Year falling wholly or partially with in the Term, to the
extent that Taxes for any such period shall exceed the Base Taxes (which payment
shall be adjusted by proration with respect to any partial Tax Year).”

H.Payment of Operating Expenses. Effective as of the Replacement Premises
Commencement Date, Section 5.3 of the Original Lease is amended by deleting the
first sentence of said Section in its entirety and inserting the following in
its place:

“Commencing on the first anniversary of the Replacement Premises Commencement
Date, Tenant shall pay, as Additional Rent, Tenant’s Share of all Operating
Expenses payable in respect of any Expense Year falling wholly or partially with
in the Term, to the extent that Operating Expenses for any such period shall
exceed the Base Expenses.”

I.Payment of Electric Expense. Effective as of the Replacement Premises
Commencement Date, Section 5.4 of the Original Lease is amended by deleting the
second sentence of said Section in its entirety and inserting the following in
its place:

“Beginning on the Replacement Premises Commencement Date, Tenant shall pay
Landlord at the rate of $2.75 per rentable square foot of the Premises per annum
(subject to change as described below) with respect to Tenant’s lights and
general office equipment (exclusive of any special facilities and equipment).”

J.Extension Right. Effective as of the date hereof, Article 17 is deleted in its
entirety.

K.Right of First Offer. Effective as of the date hereof, Article 18 is deleted
in its entirety.

L.Parking. Effective as of the Replacement Premises Commencement Date, Section
1.3 of the Lease is amended by adding the following after the first sentence of
said Section:

5

--------------------------------------------------------------------------------

 

“Tenant’s parking allocation shall include one (1) covered reserved parking
space.”

3.Lease Ratification. This instrument and all of the terms and provisions hereof
shall be considered for all purposes to be incorporated into and made part of
the Original Lease. The Original Lease and each provision, covenant, condition,
obligation, right and power contained therein is hereby ratified and confirmed,
and, as modified hereby, shall continue in full force and effect. All references
appearing in the Original Lease and in any related instruments shall be amended
and read hereafter to be references to the Original Lease as amended by this
Amendment. In the event of any inconsistencies or conflicts between other
provisions of the Original Lease and the provisions of this Amendment, the
provisions hereof shall govern and control. Except as expressly set forth
herein, the Original Lease has not otherwise been modified or amended and
remains in full force and effect and is ratified by the parties hereto.

4.Authority. Landlord represents and warrants to Tenant that Landlord and the
person signing on its behalf are duly authorized to execute and deliver this
Amendment and that this Amendment constitutes its legal, valid and binding
obligation. Tenant hereby represents and warrants to Landlord that Tenant each
person signing on its behalf are duly authorized to execute and deliver this
Amendment, and that this Amendment constitutes the legal, valid and binding
obligation of Tenant.

5.Broker. Landlord and Tenant represent and warrant to each other that they have
not had any dealings with any broker, agent or finder in connection with the
transaction evidenced by this Amendment other than CB Richard Ellis, Inc (the
“Broker”), whose fees shall be paid by Landlord pursuant to a separate agreement
between Landlord and Broker. Each party agrees to protect, indemnify, defend and
hold the other harmless from and against any and all expenses with respect to
any compensation, commissions and charges claimed by any broker, agent or
finder, other than the Broker, with respect to this Amendment and the
negotiation thereof that is made by reason of any action or agreement by such
party.

6.Miscellaneous. This Amendment shall bind and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, successors
and assigns. This Amendment may be executed in any number of counterparts, each
of which shall be an original, but all of which shall constitute one instrument.
This Amendment shall be governed by and construed in accordance with the laws of
the State of Connecticut.

7.Execution by Facsimile or Electronic Mail. The parties agree that this
Amendment may be transmitted between them by facsimile machine or electronic
mail and the parties intend that a faxed or emailed Amendment containing either
the original and/or copies of the signature of all parties shall constitute a
binding Amendment.

8.Effective Date. The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises. This Amendment shall become effective and binding only
upon execution and delivery of this Amendment by all of the parties hereto and
approval by Landlord’s lenders.

[PAGE ENDS HERE - SIGNATURES ARE ON THE NEXT TWO PAGES]

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly

executed as of the day and year first written above.

WITNESSED BY:

 

LANDLORD:

 

 

 

 

 

DIV DANBURY 187, LLC, a Delaware

 

 

limited liability company

 

 

 

/s/ Jean Della Piana

 

By:

Danbury 187 Manager Corp., its manager

Signature of Witness

 

 

Print Name: Jean Della Piana

 

 

 

 

 

/s/ David B.Currie

 

 

By:

/s/ Jonathan G. Davis

Signature of Witness

 

 

Name

Jonathan G. Davis

Print Name: David B.Currie

 

 

Title:

Director & CEO

 

 

 

 

 

 

 

 

DIV LINDEN 187, LLC, a Delaware

 

 

limited liability company

 

 

 

/s/ Jean Della Piana

 

By:

Linden 187 Manager Corp., its manager

Signature of Witness

 

 

Print Name: Jean Della Piana

 

 

 

 

 

/s/ David B.Currie

 

 

By:

/s/ Jonathan G. Davis

Signature of Witness

 

 

Name

Jonathan G. Davis

Print Name: David B.Currie

 

 

Title:

Director & CEO

 

 

 

 

 

TENANT:

 

 

 

 

 

SIRIUSDECISIONS, INC.,

/s/ Georgiana E. Whitehurst

 

a Delaware corporation

Signature of Witness

 

 

Print Name: Georgiana E. Whitehurst

 

 

 

 

 

/s/ Anthony E. Jaros

 

By:

/s/ John Nesson

Signature of Witness

 

Name

John Nesson

Print Name: Anthony E. Jaros

 

Title:

Co-Founder

 

 

 

 

 

 

 

/s/ Richard E. Eldh

 

 

 

Richard E. Eldh

 

 

 

Co-Founder

 

 

 

7

--------------------------------------------------------------------------------

 

Exhibit A (revised)

 

 

[gdizt2j4beju000001.jpg]

 

 

8

--------------------------------------------------------------------------------

 

Exhibit C-1 (revised)

 

 

[gdizt2j4beju000002.jpg]

 

 

 

9

--------------------------------------------------------------------------------

 

EXHIBIT C-2

Tenant Standards

187 Danbury Road

March I, 2008

GENERAL DESCRIPTION OF LANDLORD'S WORK

1.

Landlord will construct the Premises in accordance with Exhibit C-1

PARTITIONS

1.

Interior partitions shall be constructed of 2 ½'' metal studs with 5/8” layer of
sheetrock on each side and shall extend to 3” above the ceiling.

2.

Demising walls shall be full height.

3.

All partitions shall be built in accordance with local and state building codes.

DOORS I GLASS

1.

The Building Standard Tenant Entry shall be relocated per Exhibit C-1.

2.

Tenant Building Standard interior doors shall be 3’-0” x 8’-0” solid core wood
doors with knock down hollow metal frames. If existing doors are reused, they
shall be refinished to be of similar finish to the new doors.

3.

Door hardware on Standard Door shall be lever handle type passage set. Schlage
or equal.

4.

Fire rated door assemblies shall be provided where required by code.

5.

Locksets shall be provided on entry and exit doors only with two (2) keys
provided.

6.

Glass sidelights, if any, shall be frameless and 3’ wide and run from floor to
top of door frame.

WALL FINISHES

1.All walls shall be painted with two coats of one Building Standard color of
latex paint with eggshell finish.

2.Door frames shall be painted with two coats of one Building Standard color
enamel paint or equal.

CEILING

1.

The ceiling system shall be the Building Standard 2’x2’ or 2’ x 4’ fineline grid
and fissured acoustical tiles, at Landlord's discretion.

FLOORING

1.

All areas are to receive 26 ounce Building Standard carpet, direct glued down.
All material selections to be made from Building Standard samples and must be
currently available as a quick ship item.

2.

All areas to receive 4” Building Standard vinyl base.

3.

At Tenant's request, storage, pantry and workrooms may receive 12”x 12” x 1/8”
Building Standard vinyl composition tile.

MILLWORK/ACCESSORIES

1.

Pantry cabinetry, if any, shall be as follows:

 

•

A minimum of 6 If of Building Standard plastic laminate countertop w/ Building
Standard sink.

 

•

6 If of upper cabinetry/microwave shelf with Building Standard plastic laminate.
3lf of Base cabinets to allow for 3' of open space under sink per ADA
requirements. Additional open space for 30” wide refrigerator.

FURNITURE

1.

All landscape systems furniture and installation by Tenant.

2.

All furniture and furniture installation by Tenant.

10

--------------------------------------------------------------------------------

 

ELECTRICAL

1.

Building Standard lighting shall be the indirect 2’x4’ parabolic or
direct/indirect fluorescent fixture, at Landlord's discretion, to provide
general office lighting.

2.

All switching is to be provided by single pole wiring.

3.

Building Standard duplex wall receptacles shall be installed in accordance with
standard office requirements.

4.

All emergency lighting and fire alarm work shall be Building Standard and as
required by the local code officials.

5.

All power and lighting panels and transformers shall be installed within the
tenant space (unless otherwise required by Owner) and shall be fed from the Base
Building bus duct riser.

TELEPHONE AND DATA

1All work associated with Telephone and Data is excluded and to be by Tenant.

HVAC

I.Existing medium pressure ductwork for each air handling unit to remain for
Tenant use with existing DDC control system with pneumatic operators to remain
at existing air handling units. All new controls to be electronic type. System
design and configuration shall meet current ASHRE standards. All existing
controls shall be serviced and in good operating order.

2.

Interior and Perimeter building zones may cross between demised tenant spaces.

3.

The furnishing and installation of low pressure ductwork, flex ductwork,
diffusers, controls and the installation of any new VAV units with thermostats
is to be performed under the Tenant Improvement Work.

4.

Interior Diffusers shall be Building Standard light troffers, and linear (at the
perimeter).

5.

The following terminal units shall be provided as a minimum:

 

•

Interior zone VAV units: one unit per I ,500 usf

 

•

Perimeter zone VAV w/heat: 750 usf perimeter zone

6.

Any reused existing VAV boxes or other mechanical equipment shall be inspected,
serviced and repaired as required under the Tenant Improvement Work.

7.

HVAC system shall be balanced following the completion of the work. Copies of
the reports must be submitted to the Landlord.

SPRINKLERS

1.

Sprinklers shall be configured in accordance with local codes and the Landlord’s
underwriter’s criteria for ordinary hazard during the Tenant Improvement Work.
Final finish heads to be flush type as approved by the Landlord's insurance
carrier.

BLINDS

1.

Building Standard horizontal blinds are as provided on the exterior windows.
Existing horizontal blinds shall be serviced and in good operating order.

SIGNAGE

1.

The Tenant’s company name and logo shall be placed on the Tenant Entry glass
panel in Building Standard gold colored vinyl lettering. No signage is permitted
on doors. If glass sidelight is not provided, entry sign shall be installed on a
Building Standard frosted glass panel attached to wall next to Tenant Entry
door(s) with brushed stainless steel fasteners.

END OF TENANT BUILDING STANDARDS

11